Citation Nr: 9931300	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.  His primary military specialty shown on the 
DD-214 was airlift aircraft maintenance technician.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a November 1997 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO, in pertinent part, denied entitlement to 
service connection for impingement syndrome of the right 
shoulder with tendonitis.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board at the RO in August 1999.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that following transfer of his records to the 
Board for appellate review, the veteran sent directly to the 
Board copies of medical records pertaining to private 
treatment of his right shoulder in 1998.  

In cases where additional evidence is submitted by the 
appellant or representative, the claim must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant or his/her 
representative.  38 C.F.R. § 20.1304(c) (1999).

In addition, a supplemental statement of the case, so 
identified, will be furnished to the appellant, when 
additional pertinent evidence is received after the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (1999).

The additional evidence submitted by the veteran is pertinent 
to the issue prepared and certified for appellate review; 
however, neither the veteran nor his representative submitted 
a statement to the Board waiving initial review of this 
additional evidence by the RO.  Accordingly, in order to 
accord the veteran due process of law, the Board is remanding 
the case to the RO for further action as follows:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence or offer additional argument in 
support of his claim for service 
connection for a chronic acquired 
disorder of the right shoulder.

2.  The RO should review the evidence 
submitted directly to the Board referable 
to private treatment of the right 
shoulder in 1998.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a chronic acquired disorder of the right 
shoulder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

The purpose of this remand is to accord the veteran due 
process of law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).














